DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 15/613,104, now US Patent no. 10,493,172, filed 2 June 2017, which claims the benefit of priority from US Provisional Application no. 62/344,498, filed 2 June 2016.

Information Disclosure Statement
The information disclosure statements filed 9 February 2021, 25 September 2020, 22 May 2020, 31 March 2020, and 19 December 2019 have been considered.

Response to Amendment
The preliminary amendment submitted 17 October 2019 has been acknowledged.  Claims 28-48 are pending, wherein claims 37-48 are new.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

-and-

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 102(a1/2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shapiro et al. (US Publication no. 2014/0288421).
In regard to claim 28, Shapiro et al. describes a method of using gas vesicular protein structures (GVPS) to administer contrast agents for imaging procedures.  In one embodiment, Shapiro et al. teaches that ultrasound imaging sometimes requires multiplex analysis using two different contrast agents (para 50).  The multiplex analysis method involves providing a contrast agent of a first plurality of GVPS with a first 
In regard to claim 29, the feature is considered obvious in view of the teachings of Shapiro et al. pertaining to the situation where a first ultrasound pulse is sufficient to collapse a first type of GVPS but not sufficient to collapse a GVPS of the second type, which implies that the pressure component of a type of GVPS is lower than that of the second type (para 50).  Selection of the midpoint of a collapse profile for which the applied pressure should be under to induce collapse is considered obvious since it is .

Claim(s) 34-36 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by DasSarma et al. (US Publication no. 5,824,309).
In regard to claim 34, DasSarma et al. describe a gas vesicle protein structure of composition comprising a peptide inserted at the carboxy terminus region of the GvpC protein, wherein the insertion of the peptide at this protein is considered to comprise a variant of the GvpC (col 5 line 38 – col 9 line 16, particularly col 5 line 66 – col 6 line 4).
In regard to claims 35 and 36, the recited limitation is considered to amount to the intended use of the gas vesicle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19 of U.S. Patent No. 10,955,496. Although the claims at issue are not identical, they are not patentably distinct from each other the ‘496 recites each and every feature of the present invention particularly providing a first plurality of GVPS having a first acoustic collapse pressure profile, and providing a engineered CVPS having a second acoustic collapse pressure profile different from the first acoustic pressure collapse profile.  The GVPS of the ‘496 patent provide contrast agents selectively available targeted collapse of the vesicle by application of ultrasound pulses during a multiplexed imaging method.

Allowable Subject Matter
Claims 33 and 37-48 are allowed.
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claims 30-32, the prior art fails to teach of suggest the engineering of the gas vesicle by replacing the GvpC according to any of the claimed modifications in order to alter the collapse profile of the vesicle.	With regard to claims 33 and 37-48, the prior art fails to teach or suggest the modification to produce the GvpC variant as claimed.
DasSarma (cited above) teaches modification of a gas vesicle at the GvpC by addition of a peptide.  However, this modification does not alter the collapse profile of the vesicle, but instead is selected to elicit an immune response to the selected peptide in the mammal into which it was introduced.



	Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

	

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 March 2021